When Judge Allen dismissed the proceeding then pending before the Clerk, he required the defendant to give an undertaking in the sum of $1,000 to appear at a time designated, for the purpose of being examined, should his order dismissing the proceeding be reversed, the said undertaking to take the place of the one on file, which was ordered to be canceled. If there was danger of the defendant leaving the State, and it appeared that he had property which he had unjustly refused (539)  to apply to the satisfaction of the judgment, the Judge had the power to require him to give security for his appearance, and this is all he did. Revisal, sec. 671. What effect our decision in the plaintiff's appeal from the order dismissing the supplementary proceeding will have upon the undertaking, as security to the plaintiff, we need not now determine.
No Error.
Cited: Copeland v. Fowler, 151 N.C. 356; S. v. Webb, 155 N.C. 430;Howie v. Spittle, 156 N.C. 182; S. v. Dunn, 159 N.C. 472; Turlington v.Aman, 163 N.C. 559; Michael v. Leach, 166 N.C. 225.